DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/06/2020 has been entered.
 Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US13/26199, filed 02/14/2013, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/598,768, filed 02/14/2012.

Status of the Claims
Claims 1, 4-13, 16-18, 32, 34 and 65 are pending; claims 2, 3, 14, 15, 19-31, 33, 35-64 and 66 are cancelled; claims 1, 32 and 34 are amended. Claims 1, 4-13, 16-18, 32, 34 and 65 are examined below.

Withdrawn Objections/Rejections
The previous objections to the independent claims are withdrawn upon further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13, 16-18, 32, 34 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

MPEP 2173.05(i) states:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187,196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

In the present case, although the specification provides a positive recitation of an assay on a sample that is urine, there is no positive disclosure of the broader limitation that is “body fluids”, and therefore there is no basis for the explicit exclusion of such as now claimed. 
Claims 1, 32 and 34 also recite, following the step of “quantifying an amount of opioid metabolite” in a plurality of samples of the subject or of a plurality of subjects taken at periodic time points, the newly recited limitation “and correlating the quantified amounts with a total dose of the opioid and comparing the correlation to a linear model for the opioid”, this newly recited limitation presented prior to (and separate from) the step of “determining a steady state amount of the opioid metabolite based on the quantified amounts”. Put another way, as amended the claims recite new active method steps of “correlating the quantified amount with a total dose of opioid and comparing the correlation to a linear model for the opioid”, which are not part of the step of determining a steady state amount.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, 16-18, 32, 34 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 32 and 34 as amended recite “correlating the quantified amounts with a total dose of the opioid and comparing the correlation to a linear model for the opioid”; the claim language “comparing the correlation to a linear model for the opioid” is indefinite language. In particular, as discussed previously above, the specification fails to define or set forth any 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, 13, 16-18 and 65 are rejected under 35 U.S.C. 101 because the claims are directed to abstract ideas without significantly more.
 The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Regarding independent claim 1, the claims recite “correlating the quantified amounts with a total dose of the opioid”, “comparing the correlation to a linear model for the opioid”, “determining a steady state amount of the opioid metabolite based on the quantified amounts”, “detecting whether the amount in the subsequent sample is higher or lower than a threshold value”, “determining if the subject is (i) a relatively slow metabolizer of the drug or a relatively fast metabolizer of the drug, or (ii) administering a higher amount of the drug than a prescribed dose or a lower amount of the drug than prescribed dose”.
The step of “correlating” with a total dose and “comparing the correlation to a linear model” are categorized as abstract ideas, namely each are a mental process/concept performed in the human mind. For example, “correlating” and “comparing” encompass a practitioner simply observing the results and thinking about the quantified amount relative to total dose, and thinking about that correlation relative to a linear model (which when given broadest reasonable interpretation, “a linear model” is also considered to be a mathematical concept itself) and making an evaluation, judgement or opinion, see 2019 Guidance regarding groupings of abstract 
Further, as mentioned above, the recited linear model also constitutes an abstract idea, a linear model itself being a mathematical concept. The recitation that the correlation is compared to a linear model appears to merely further narrow the abstract idea of the comparison, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own.
Similarly, “determining a steady state amount of the opioid metabolite based on the quantified amounts”, and “detecting whether the amount in the subsequent sample is higher or lower than a threshold value” are limitations categorized as abstract ideas for similar reasons as above. Namely, determining a steady state based on the quantified amounts, when given broadest reasonable interpretation, amounts to looking at the quantified amounts and merely observing the point at which steady state is achieve (actions performed solely in one’s mind/mental processes). The step of “detecting whether the amount in the subsequent sample is higher or lower than a threshold value” is an abstract idea; comparing measured levels to a cutoff/threshold value is insufficient to integrate into practical application because comparing information regarding a sample or test subject to a control or target data has been held to be an “abstract mental process” (see as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo, which also involved specific numerical cutoff levels).

Finally, the “determining if the subject is (i) a relatively slow metabolizer of the drug or a relatively fast metabolizer of the drug, or (ii) administering a higher amount of the drug than a prescribed dose or a lower amount of the drug than prescribed dose” is an abstract idea because this is also a mental process. Given broadest reasonable interpretation, this limitation encompasses observing the results and making an evaluation, judgement or opinion (all solely performed in one’s mind).
Step 2A, Prong 2
The above-discussed steps (namely “correlating the quantified amounts with a total dose of the opioid”, “comparing the correlation to a linear model for the opioid”, “determining a steady state amount of the opioid metabolite based on the quantified amounts”, “detecting whether the amount in the subsequent sample is higher or lower than a threshold value”, “determining if the subject is (i) a relatively slow metabolizer of the drug or a relatively fast metabolizer of the drug, or (ii) administering a higher amount of the drug than a prescribed dose or a lower amount of the drug than prescribed dose”) are insufficient to integrate into a practical application. Specifically, steps corresponding to mental activity, which could be performed in a practitioner’s head, and mathematical concepts, are themselves judicial exceptions and not a practical application thereof.

Further, the limitation “wherein the opioid metabolite is formed by…” one of the recited mechanisms of action, fails to amount to a practical application of the claimed judicial exceptions. Rather, this is describing the measured analyte itself, the analyte for which the data is gather (the gathered data represents measurement of this target). The limitation regarding how the targeted analyte is formed fails to apply a practical application of the judicial exceptions.
In addition to the judicial exceptions themselves, and the limitation directed to the gathering of the data (limitations considered directed to extra solution activity), the claim further 
Regarding the dependent claim limitations, similar analyses also applies at for example claim 7. As discussed the independent claim amounts to either adjusting or maintaining dose, wherein maintaining would amount to doing nothing. Claim 7 recites, two further conditionally performed limitations, each recited in alternative form, “if it is determined that the subject is a slow metabolizer of the opioid, the method further comprises adjusting the prescribed dosage regimen by reducing a dosage of the opioid; or if it is determined that the subject is not a slow metabolizer of the opioid, the method further comprises determining that the subject is administering more opioid than prescribed”. The first scenario of the alternatives is conditional (i.e., “if it is determined… adjusting the prescribed dosage”), and although does appear to recite a practical application (adjusting the prescribed dosage), the claim only requires this if the condition is met. As such the limitation fails to clearly set forth a practical application of the judicial exception. The second scenario of the alternative fails to recite performing any practical application of the judicial exceptions. 
Similarly regarding claim 13, the claim encompass “maintaining”, and as discussed previously above, this amounts to doing nothing.
None of the limitations recited at the indicated dependent claims amount to a practical application of the judicial exceptions. In particular, of the claims indicated in the rejection heading, none of the additionally recited limitations amount to an additional element or 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The additional elements of the claims, including the steps directed at “administering a pharmaceutical drug to the subject” and steps “quantifying” opioid metabolite in keratinized sample(s), do not add significantly more to the judicial exception(s). The active steps of administering and of quantifying are recited at a high level of generality, and are not limited, for example in the case of quantifying, to any particular testing/assay technique(s). 
Furthermore, the originally filed specification indicates at para [0067], “The present invention can utilize any known method for quantification of an analyte in a keratinized sample”, the specification disclosing several examples of art recognized techniques for quantifying analyte in a keratinized sample (see at paras [0067]-[0077]). See at this present citation, Applicant indicates many citations, supporting the claimed technique is a routine and conventionally used technique known to those of ordinary skill in the art, in particular it was routine and conventional to mix a keratinized sample with a solution to form a mixture, assaying the mixture for the drug metabolite. Given that such methods for quantifying opioid in a keratinized sample as claimed were well known, and routinely performed in the assay art, the claimed step of quantifying does not go beyond what was routine and conventional activity and as such fails to impose meaningful limits on the claim scope.
Further support that the claimed “quantifying” steps were routine and conventional in the assay art is Hill et al., US PG Pub No. 2009/0269791A1, cited in more detail below under 35 U.S.C. 103, Hill teaching treating keratinized sample in order to produce a reduced keratinized i.e. a reducing solution, to form a mixture to be assayed.
Further, regarding the active steps of administering an opioid to a subject, quantifying the amount of opioid metabolite (plurality of samples for example, to determine a steady state) and subsequently quantifying amount in a subsequent sample is also routine and conventional activity in the assay art regarding monitoring of drug compliance and methods of administering treatments, see for example Leider et al. (WO2011/100588A1) cited in more detail below under 35 U.S.C. 103 (in particular, Leider teaching methods of treatment comprising monitoring drug compliance in subjects treated for pain (see, para [0014], monitoring non-compliance in those receiving a medically prescribed course of treatment, see also [0002], reference to a prescribed regimen is referring to a prescribed pain regimen, i.e. compliance in those receiving the regimen to treat pain), their methods comprising administering a pharmaceutical drug (opioid) to a subject based on a prescribed dosing regimen (see para [0015], subject prescribed a daily administered dose), quantifying (e.g. abstract) the amount of opioid metabolite in a sample from the subject, paras [0001], [0005], [0071] and claims 12 and 18 of Leider, further see examples of suitable opioids at para [0018] oxycodone, morphine, etc.) in a plurality of samples taken at periodic time points (para [0035] and [0079], and see also paras [0042], [0055], [0065] and [0066], see Leider’s technique teaches obtaining reference concentration, steady state concentration, for a subject or based on a plurality of subjects as claimed, teaching subjects of the relevant population) wherein quantifying comprises performing an assay (paras [0024], [0045], [0056], [0057]) determining a steady state amount of the metabolite based on the quantified amounts (para [0035] and [0079]), and quantifying in a subsequent sample of the subject, detecting if the 
The combination of steps/elements, recited in addition to the judicial exceptions (judicial exceptions as indicated above), fail to amount to significantly more because the additionally recited steps/elements recited individually or as an ordered combination fail to go beyond what was considered routine and conventional in the art at the time. The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing, nor do they involve the use of a particular machine.
In addition to the routine and conventional nature of the additionally recited claimed steps/elements, it is also the case (as indicated previously above) that the limitations specific to administering opioid drug and quantifying opioid metabolite as claimed amount to extra-solution activity. In the present case, regarding the data gathering steps, it is not the case that the way in which the metabolite is quantified is an unconventional way.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-8, 11, 16-18, 32 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leider et al., WO2011/100588A1 (see corresponding PG Pub No. .
Leider et al. teach methods of treatment comprising monitoring drug compliance in subjects treated for pain (see, para [0014], monitoring non-compliance in those receiving a medically prescribed course of treatment, see also [0002], reference to a prescribed regimen is referring to a prescribed pain regimen, i.e. compliance in those receiving the regimen to treat pain), their methods comprising administering a pharmaceutical drug (opioid) to a subject based on a prescribed dosing regimen (see para [0015], subject prescribed a daily administered dose), quantifying (e.g. abstract) the amount of opioid metabolite in a sample from the subject, paras [0001], [0005], [0071] and claims 12 and 18 of Leider, further see examples of suitable opioids at para [0018] oxycodone, morphine, etc.) in a plurality of samples taken at periodic time points (para [0035] and [0079], and see also paras [0042], [0055], [0065] and [0066], see Leider’s technique teaches obtaining reference concentration, steady state concentration, for a subject or based on a plurality of subjects as claimed, teaching subjects of the relevant population) wherein quantifying comprises performing an assay (paras [0024], [0045], [0056], [0057]) determining a steady state amount of the metabolite based on the quantified amounts (para [0035] and [0079]), quantifying in a subsequent sample of the subject, detecting if the amount in the subsequent sample deviates from the steady state amount (comparing measured level to a reference wherein the reference can be the steady state level, paras [0036] and [0063]). Leider also address the newly recited limitation “correlating the quantified amounts with a total dose of the opioid”, see in particular Leider is teaching determining confidence levels for determining whether a given subject’s level correlates well with a prescribed dose (see para [0037], Leider encompass correlating measured level with the dose).

Leider differs from the claimed invention in that Leider is performing their methods of urine samples; as such Leider et al. fails to teach performing the method on samples that are keratinized samples, and fails to teach mixing each keratinized sample with a solution to form a mixture for assay (fails to teach mixing keratinized samples with a solution). Leider fails to teach the metabolite is formed by O-dealkylation, N-dealkylation, ketoreduction, deacetylation, glucuronidation or sulfation of the opioid. 
Hill et al. is similar to Leider in that the reference also teaches methods for identification and quantification of analytes that are drugs of abuse or metabolites thereof (paras [0002] and [0018], specifically opioids/metabolites of opioids, see also para [0019] regarding specific examples, e.g., morphine, etc.), see further Hill teach methods performed on keratinized sample (see abstract, e.g. para [0015], and claims e.g., hair). The method of Hill et al. comprises treating the sample to produce a reduced keratinized sample for analysis, see e.g. paras [0022]-[0025], [0036], specifically para [0023], mixing sample with a solution, i.e. a reducing solution, to form a mixture to be assayed. 
allows advantages including correlation of presence/amount of drug with time of use and ingested dose (i.e. provides information regarding drug dosage). At para [0003], Hill et al. teach bodily fluid samples, such as urine, blood and oral fluid technique are known to be disadvantageous in that the duration and intensity of use or exposure cannot be ascertained.
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have modified the method of Leider et al. in order to perform the assay steps of Leider on samples that are keratinized samples (e.g., hair), more specifically to use and prepare keratin samples as in Hill for assay rather than bodily fluid samples as in Leider, to do so by mixing each keratin sample with a solution in order to produce a reduced keratin sample and assaying the reduced keratin sample. In particular, one of ordinary skill would be motivated to modify Leider in this way (to use and prepare samples that are keratinized sample (e.g., hair) because Hill et al. specifically teach that keratinized samples are better, as they allow for correlation of presence and/or amount of drug in relation to time of use and ingested dose, Hill teaching keratinized samples as being desirable/favorable over bodily fluid sample because typical bodily fluid samples (i.e. such as urine, blood, as taught by Leider et al., para [0004]) are disadvantageous with regard to determining duration/intensity of use or exposure to drugs (see as taught by Hill). Put another way, it would be obvious to use the treated keratin sample solutions as taught by Hill when performing the methods of Lieder because Hill teach such samples as better than typical bodily fluid samples (which are relied on in Leider) for correlation of presence and/or amount of drug in relation to the time of use and ingested dose of the drug. Furthermore, it would have been obvious to rely on a hair sample (as a keratinized sample) because it may be obtained in a non-invasive manner. 

The combination of the cited art as presented in detail above results in a method performed on a keratinized sample and as such addresses “wherein the method does not comprise administering a test of body fluid of the subject”. 
Regarding the limitation “wherein the opioid metabolite is formed by O-dealkylation, N-dealkylation, ketoreduction, deacetylation, glucuronidation or sulfation of the opioid”, this limitation describes the target analyte by the process in which the target analyte is made. The present claims are directed to a method of quantifying opioid metabolite (the metabolite produced in the subject body in response to administration of the opioid). Evidence that a detected metabolite as taught by the cited art is the same as those presently claimed (that the metabolite target analyte of the prior art is indistinguishable from that presently claimed) is found at Wentland. See para [0004] of Wentland regarding the known metabolism of morphine (an opioid as taught by Leider and Hill), Wentland teaches that the 8- or 3- hydroxyl group in morphine are groups prone to sulfation and glucuronidation (Phase II metabolism). Since for example morphine is known prone to metabolism via sulfation and glucuronidation, at least 
Regarding the amendments to the claims reciting that the method is a method “of treating pain in a subject with an opioid” and wherein the subject is on a prescribed dosing regimen “for treating pain”, these limitations are directed toward the intended use of the claimed method. As indicated previously above, the combination of the cited art teach the same active method steps as presently recited, further as indicated Leider is in reference to monitoring levels in those in receiving a regimen for pain treatment, adjusting accordingly. As such, the combination of the cited art does amount to a method of treating pain in a subject (is capable of, and does achieve, the same intended use as presently recited). 
Regarding claims 4-6 are addressed by the combination of the cited art above. For example a determination that a subject is taking more than a prescribed amount would necessarily result in a higher than threshold amount. Similarly, a determination that a subject is a taking less than a prescribed amount would necessarily result in a lower than threshold amount. Meanwhile if a subject is compliant with their regimen, the amount would result in no deviation from a threshold amount (i.e. would be as expected).
Regarding claims 7, 8, 16 and 17, Leider et al. address the present limitations, the reference teaches performing the steps in order to determine a subject is non-compliant, the 
Regarding claim 11, see further Leider teach embodiments of the claimed invention for monitoring compliance further include methods of reducing the risk of drug misuse by reducing a prescribed dose (see paras [0008] and [0070], reducing prescribed dosage). 
Regarding claim 18, see also Leider teach at para [0014] deviation may include intentional or unintentional behavior by the subject that increases or decreases the amount, timing or frequency of the opioid injected compared to the prescribed amount. As such, Leider further addresses wherein an amount that is lower can be attributed the patient themselves ingesting a lower amount. Given broadest reasonable interpretation, a subject intentionally (or unintentionally) taking a lower than prescribed amount suggests a decreased clinical need of the subject, namely the subject is not relying on the prescription, and rather (as a result of their own actions) is not taking the amount prescribed. Regarding claim 65, see as cited previously above, Leider teach for example, morphine (para [0018]). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leider et al. in view of Hill et al., and as evidenced by Wentland et al., as applied to claim 7 above, and further in view of Kosten et al., The Neurobiology of Opioid Dependence: Implications for Treatment, Research Reviews- The Neurobiology of Opioid Dependence, 1(1), (2002), pages 13-20.
Leider et al. and Hill et al. (the combination further as evidenced by Wentland) teach a method substantially as claimed, namely wherein it is determined the subject is administering more opioid than prescribed (not a slow metabolizer) (see complete citations previously above).

Kosten page 2, end of col. 2, teaching repeated exposure to escalating dosages of opioids alters the brain so that it may result in tolerance, tolerance described as the need to take higher and higher dosage of drugs to achieve the same opioid effect.
It would have been prima facie obvious to one of ordinary skill that a subject indicated as taking a higher than prescribed dose as a result of abuse, is taking the higher dose due to manifestation of increased clinical need, namely as a result of tolerance. Put another way, it would be obvious that the higher dosage (the subject is taking more than prescribed) because the subject has developed tolerance and needs the higher dosage in order to receive the same effect. One of ordinary skill in the art would have a reasonable expectation drawing this conclusion since it was known in the art that those abusing opioids (not in compliance with a regimen) are at risk of developing tolerance as a result to changes in the brain, and therefore need more in order to feel the same effect.

Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leider et al. in view of Hill et al., and as evidenced by Wentland et al., as applied to claim 7 above, and further in view of Leap et al., Errors in Medicine, Clinica Chimica Acta, 404, (2009), p. 2-5.
Leider et al. and Hill et al. (the combination further as evidenced by Wentland) teach a method substantially as claimed, namely wherein it is determined the subject is administering more opioid than prescribed (not a slow metabolizer) (see complete citations previously above). 
Leider fails to teach embodiments specifically wherein an increased amount is a result of dosing error on the part of the subject to the caregiver (claim 10); and further fails to teach the prescribed dosing regimen is maintained or decreased (claim 13).
Leap et al. discuss issues and obstacles in making patient care safe (see entire document); specifically at page 2, col. 2, para 3, Leap teaches that it is well-known that nurses make frequent mistakes in measuring out medications from multiple use vials (in the context of calling for a need to change caregiver systems).
It would have been further prima facie obvious to one of ordinary skill in the art, that an observation of a higher than administered dosage than a prescribed regimen, could likely be the fault of a person administering the dosage (e.g. a nurse/caregiver) since it was well-known and recognized in the art that such administration errors were possible/common (Leap). One of ordinary skill would further have a reasonable expectation of success arriving at this conclusion, since Leider similarly acknowledge that abuse may sometimes be unintentional (see Leider, previously cited above).
Further, regarding claim 13, Leap teach approaches to reduce such dosing errors, for example teaching at page 2, col. 2, para 3, that performing 'unit dosing' nearly eliminates dosing errors. As a result, it would have been further obvious to one of ordinary skill in the art to have .

Claim 1, 4-13, 16-18, 32, 34 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leider et al.in view of Hill et al., Smith (Opioid Metabolism, Mayo Clin. Proc., 84(7), (2009), p. 613-624) and Stanton, JR. US PG Pub No. 2004/0171056, and further as evidenced by Wentland.
The present rejection is being made as an alternative rejection to above which also addresses claim 12, the determination step at claim 1 recites two alternatives. Alternative to above grounds of rejection of the independent claim 1, the claim recites determining that a subject is a fast or slow metabolizer.
Leider et al. is as cited in detail previously above, teaching methods for monitoring drug compliance with a prescribed dosing regimen, the method comprising the steps as claimed (see complete citation provided in detail previously above). 
As indicated previously, Leider et al. fails to teach performing the method on keratinized samples, and as such fails to teach mixing each with a solution to form a mixture for assay; and fails to teach the metabolite is formed by O-dealkylation, N-dealkylation, ketoreduction, deacetylation, glucuronidation or sulfation of the opioid. 
The determining step recited at claim 1 recites two alternatives, although Leider does teach determining if a subject is administering a higher or lower than prescribed amount of an 
Hill et al. is as cited in detail previously above, Hill teaching methods for identification and quantification of analytes that are drugs of abuse or metabolites thereof (paras [0002] and [0018], specifically opioids/metabolites of opioids, see also para [0019] regarding specific examples, e.g., morphine, etc.), see further Hill teaching methods performed on keratinized sample (see abstract, e.g. para [0015], and claims e.g., hair). See citations previously above, Hill et al. teach analysis of hair and keratinized structures allows advantages including correlation of presence/amount of drug with time of use and ingested dose (i.e. provides information regarding drug dosage), that bodily fluid samples, such as urine, blood and oral fluid technique are known to be disadvantageous in that the duration and intensity of use or exposure cannot be ascertained. See above for complete citation of Hill et al.
Smith teach that altered metabolism of drugs (such as opioids and many other medications) can results in drug leaving the body too quickly or staying in the body too long and producing toxic effects (i.e. higher levels) (see page 614, col. 1, para 3). Smith teach that it is known in the art that patients differ in their ability to metabolize individual opioid drugs (opioid for example, Smith teaching at para 1) this can occur with many medications (see page 14, col.1, para 4). At page 616, col. 2, para 2, Smith teach addressing interactions between drugs and metabolic pathways by performing careful dose adjustments, vigilant monitoring and prompt medication changes in the event of serious toxicity (i.e. in the event levels are too high). See e.g. page 619, end of col. 1 to col. 2, Smith refer to monitoring as testing for drugs in patient samples such as urine. 

It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have modified the method of Leider et al. to assay samples that are keratinized samples (e.g., hair in solution as indicated above) for the reasons as indicated previously above (see above analyses, as the same analyses citing Hill et al. also apply presently). 
Similarly, see the previous analyses regarding the limitation “wherein the opioid metabolite is formed by O-dealkylation, N-dealkylation, ketoreduction, deacetylation, glucuronidation or sulfation of the opioid”, as the same analyses applies presently. 
It would also have been obvious to have determined, upon an observation of an amount (of opioid metabolite) that deviates from steady state amount, that a subject is either a relatively fast or a slow metabolizer of the drug, and it would have been obvious to subsequently adjust their dose accordingly; it would have been obvious to have arrived at this alternative conclusion (that one is a fast or slow metabolizer) because it was well known at the time in the art (see e.g., Smith and Stanton) that subjects differ in how they metabolize drugs (either fast or slow), specifically it was known that patients metabolize prescribed dosage regimens differently, leading to both clearance of drug too quickly as well as increased toxicity (levels higher). As such it would have been obvious that the deviation be a result of metabolism, alternative to being as a result of patient non-compliance. One of ordinary skill would have been motivated to 
It would have been further obvious to, upon such a conclusion, then adjust the subject’s dose accordingly (e.g., discontinue/change a medication as taught by Smith) in order apply treatment and to avoid either situation of adverse effect from too much drug, or ineffective treatment from not enough considering the prior art recognized (see each of Smith and Stanton) these are risks of those who metabolize drug fast or slow.
One of ordinary skill would have a reasonable expectation of success drawing conclusions related to metabolism (that one is a fast or slow metabolizer) because this was another known result (conclusion) recognized in the art for explaining the detection of higher or lower than prescribed dosage amounts in a subjects body.
Regarding independent claim 32, independent claim 32 is substantially similar to independent claim 1 addressed previously above (Leider et al. in view of Hill et al., Smith and Stanton). Claim 32 differs from independent claim 1 in that claim 32 recites specific opioid drug species, namely that the pharmaceutical drug comprises one selected from the group consisting of codeine, fentanyl, hydromorphone, hydrocodone, oxycodone, dihydrocodeine, dihydromorphine, morphine, tramadol, oxymorphone, pharmaceutically acceptable salts thereof, metabolites thereof and mixtures thereof” and also differs from claim 1 in that the claim recites “determining if the subject is a relatively slow metabolizer of the drug”. See as indicated above (see previous citations), the prior art does teach for example morphine (see Leider para [0018]), for the claim limits the determining step to determining a subject is a fast or slow metabolizer, 
Regarding independent claim 34, independent claim 34 is also substantially similar to independent claim 1 addressed above (Leider et al. in view of Hill et al., Smith and Stanton). Claim 34 differs by further reciting at the detecting step, a threshold value of “20% less than the steady state amount, indicating a need to increase the prescribed dosing regimen”.
As cited previously above, Leider does teach measuring concentration and comparing to a normalized range or reference value (see also para [0021]), also teaching comparing optionally to upper and lower confidence intervals associated with the normalized reference value (see also paras [0036], steady state level as a reference, para [0037] and also [0065]). Threshold amount is a result effective variable, see MPEP 2144.05, namely threshold is a variable that achieves a recognized result. In the present case, threshold is a variable that results in a determination of whether or not a subject has increased/decreased levels compared to the expected steady state level. Namely is a variable that establishes compliance, and as such achieves the result of determining if there is a need for change in the regimen.  
As such, in addition to the previous analyses above which also apply presently (Leider et al., in view of Hill, Smith and Stanton, and as evidenced by Wentland) it would have been  further prima facie obvious to one of ordinary skill in the art at the time of the invention to have arrived a threshold amount that is a level 20% lower than the steady state for distinguishing between those in compliance (having expected levels) from those that have levels lower than the regimen out of routine optimization of experimental parameters, namely because a threshold 
 Regarding claims 4-6 are addressed by the combination of the cited art above. For example a determination that a subject is a slow metabolizer would necessarily result in a higher than threshold amount. Similarly, a determination that a subject is a fast metabolizer would necessarily result in a lower than threshold amount. Meanwhile if a subject is metabolizing as expected, the amount would result in no deviation from a threshold amount.
Regarding claim 7, the analysis as above (Leider in view of Hill, Smith and Stanton) addresses further upon determining a subject is slow metabolizer, performing dose adjustments (i.e. reducing dosage). 
Regarding claims 8, 16-18, the limitations of these claims further limit the method conditionally upon a determination that a subject is not in compliance with their dosing regimen. See as indicated previously above, claim 1 recites determining that a subject is either a fast/slow metabolizer or is non-compliant with their regimen. As such, the claim encompass determining the deviation is related to compliance (not metabolism), and claims 8, 16 and 17 would not be performed (conditional, depending on a determination of non-compliance). 

Regarding claim 11, which recites “wherein the prescribed dosing regimen is reduced or discontinued”, see the analysis previously above (particularly citing Smith and Stanton), it would have been further obvious to reduce or discontinue a regimen following a determination that a subject has a higher than threshold amount, as this could indicate the subject is a slow metabolizer (i.e. at risk of adverse effects from too much drug). One of ordinary skill would have a reasonable expectation of success modifying the method in order to further adjust by reducing or discontinuing the regimen because it was known that the slow metabolism can result in adverse effects on the subject. 
Regarding claim 12, conversely as with claim 11, it would have been obvious based on the teachings of the cited art (Leider, Hill, Smith and Stanton) to have modified a dosing regimen to increase the prescribed regimen upon a determination that a subject is a fast metabolizer in 
Regarding claim 65, see as cited previously above, Leider teach for example, morphine (para [0018]). 

Response to Arguments
Applicant's arguments filed 04/06/2020 have been fully considered but they are not persuasive for the following reasons.
	Regarding remarks page 8, see as indicated previously above, the objections to the claims have been withdrawn upon further consideration. 
	Regarding the rejection of claims under 35 U.S.C. 103(a), Applicant indicates amendments to the claims in order to overcome previous rejections (see remarks pages 10-11). Applicant argues that Leider fails to address the newly recited limitations (remarks page 12). However, this is not persuasive, in particular see Leider et al. at para [0037], Leider encompass correlating measured level with the dose. When given broadest reasonable interpretation, Leider is considered to address the claimed invention, see as indicated previously above, it is not clear how the newly recited limitations of correlating and comparing the correlation to a linear model 
	At remarks page 13, Applicant further maintains previous arguments that Leider teaches away from the present claims and argues that modifying Leider to achieve the present claims would render Leider inoperable for its intended purpose. At remarks page 14 Applicant asserts Leider is specifically directed to methods measuring drug level in a fluid of a subject and normalizing said measured drug level as a function of one or more parameters associated with the subject (see remarks pages 13-14). 
See the previous response to these arguments (set forth Final action, 11/04/2019, pages 19-20). As indicated previously, Applicant’s argument is not persuasive, the Examiner disagrees that modification of Leider with Hill would render the Leider in capable of treating a patient by monitoring drug compliance, rather for the reasons as indicated, it is the position of the Examiner that modification would improve the method, since keratinized, solution treated samples were recognized in the prior art as being preferable to bodily fluid samples. As such, when considering the prior art as a whole, it would be expected that the modification would successfully amount to accurate monitoring of compliance, even further would result in an improved method allows advantages including correlation of presence/amount of drug with time of use and ingested dose (i.e. provides information regarding drug dosage). At para [0003], Hill et al. teach bodily fluid samples, such as urine, blood and oral fluid technique are known to be disadvantageous in that the duration and intensity of use or exposure cannot be ascertained. The rejection analyses amounts to a determination that it would have been obvious to have modified the sample type, to have performed the technique of Lieder on the samples which the prior art recognized as being preferable. It cannot be ignored that Hill previously recognized the advantages afforded by modifying the sample. There is nothing in Leider to suggest or indicate that one of ordinary skill would not expect success performing the method steps of Leider using quantified/measured values obtained with the techniques as taught by Hill, namely by performing the steps on solution treated keratin samples of Hill (nothing to support that the method would be rendered inoperable), particularly considering Hill supports that those of skill in the art at the time of the claimed invention were identifying and quantifying drug/drug metabolite in keratin samples.
Applicant further maintains arguments that Hill also teaches away from the combination as cited (remarks pages 15-16). See the previous response to these arguments (set forth Final action, 11/04/2019, pages 20-21, and also the Non-final action mailed 05/02/2019). In particular the arguments are not persuasive because Applicant’s arguments focus on the Examiner’s cited motivation provided by Hill as a teaching away; however it is maintained that the Examiner disagrees with Applicant, the Examiner maintains that this citation provides a strong motivation to modify that assay method of Leider in order to use a sample that is keratin. It is maintained 
For all of these reasons, Applicant’s remarks are not persuasive. See also, upon further consideration, the new grounds of rejection set forth above under 35 U.S.C. 101. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)